In an action to recover amounts due under contracts of employment, the defendant appeals from an order of the Supreme Court, Westchester County (Miller, J.), entered November 17, 1988, which granted the plaintiffs’ motion for summary judgment on their complaint and dismissed the defendant’s counterclaims.
Ordered that the order is affirmed, with costs.
The defendant’s contention that the plaintiffs solicited business from its clients and otherwise misappropriated its business opportunities while they were still employed by the defendant may not be raised for the first time on appeal (see, Nelson v Times Sq. Stores Corp., 110 AD2d 691; Lang v Cohalan, 127 AD2d 17, 21; Giordano v O’Neill, 131 AD2d 722, 724). The defendant’s assertion that summary judgment was improperly granted to the plaintiffs, because its counterclaims arose from the same underlying transactions, and demanded equal or greater damages, is misplaced, since the counterclaims are without merit (see, Chemical Bank v PIC Motors Corp., 58 NY2d 1023; Omega Precision Hand Tools v Alpers & Assocs., 49 AD2d 885; Chisholm Ryder Co. v Munro Games, 58 *822AD2d 972).
Mangano, P. J., Thompson, Lawrence and O’Brien, JJ., concur.